UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD RUPP and RODRIGO LEAL, individually
and on behalf of all others similarly situated,

Plaintiffs,

 

-against-

19 Civ. 4433 (GBD)

MOMO INC., YAN TANG, and JONATHAN
XIAOSONG ZHANG,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Oral argument on Defendant Momo, Inc.’s motion to dismiss will be held on April 29,

2020 at 10:30 am. The initial conference scheduled for December 3, 2019 at 9:30 am is canceled.

Dated: New York, New York
November 27, 2019
SO ORDERED.

Pywinp E. Dold

GGOR B. DANIELS

ited States District Judge

 
